Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-13, 14-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kelder (US 2009/155590) in view of Ma (Ma et al., Atomic Layer Deposition of Lithium -Based Batteries, Advanced Materials Interfaces, vol. 3 no. 21, 5 September 2016, 1600564, pg. 1-15), Beetstra (Beetstra, Improved Li-Ion Battery Performance by Coating Cathode Nano-Particles using Atomic Layer Deposition, The 12th International Conference on Fluidization, 2007, pg. 369-376) and ‘420 (KR 20140006420).
	Regarding Claims 12-13 and 14-16, Kelder teaches a process for coating an oxide material comprising providing a particulate material (LiCoO2, [0004] or LiMn2O4, [0041]), treating the particulate material with an alkyl metal compound (trimethylaluminum, [0041]), treating the material obtained in (b) with water and repeating the sequence ([0041]).  Kelder teaches using a fluidized bed reactor at a pressure between 0.5 and 2 bar (Claim 7).  Kelder teaches the fluidized bed including a shaker with vibromotors, i.e. having mechanically introduced energy.  In the case where the claimed ranges "overlap 
	Kelder does not explicitly teach the claimed cathode active material; however, LiNi0.5Mn0.3Co0.2O2 cathode active materials for subsequent exposure to organometallic compounds and water are known in the art (Table 1).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the cathode active material of Kelder to be a material as taught in Ma because they are known cathode active materials and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the cathode active material of Kelder with a base material as taught in Ma.
	Kelder teaches the powder forming aggregates, i.e. cohesive ([0035]). Kelder teaches the particles being nanoparticles ([0018]).  The combined references do not explicitly teach the Geldart C grouping of the cathode active material; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine an appropriate Geldart C grouping for the particles.  Beetstra teaches a similar method of ALD deposition on lithium based cathode materials wherein the nanoparticle materials belong to the Geldart C-category (pg. 371, Atomic Layer Deposition and Figure 2).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the nanoparticle cathode active materials of the combined references to be Geldart C classification particles, as taught in Beetstra, because they are known particle classifications for lithium cathode active materials in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coated particles of the combined references with particles of a Geldart C classification as in Beetstra.

	Regarding Claim 20, Kelder teaches the experiments at room temperature ([0034]).
	Regarding Claim 21, Kelder teaches intermittent inert gas addition ([0016]). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kelder (US 2009/155590) in view of Ma (Ma et al., Atomic Layer Deposition of Lithium -Based Batteries, Advanced Materials Interfaces, vol. 3 no. 21, 5 September 2016, 1600564, pg. 1-15), Beetstra (Beetstra, Improved Li-Ion Battery Performance by Coating Cathode Nano-Particles using Atomic Layer Deposition, The 12th International Conference on Fluidization, 2007, pg. 369-376) and ‘420 (KR 20140006420) as applied to claims 12-13, 14-16, and 20-21 above, and further in view of Bailey (US 2007/0248516) and Laslo (US 2015/0023855).
	Regarding Claims 17-18, Kelder teaches neutralization of the exhaust gas (Fig. 1).  Kelder is silent as to the specific process of treating the exhaust gas; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine a suitable method of treating the exhaust gas.  Bailey teaches an ALD process wherein exhaust gas is conveyed to a wet scrubber for treatment before it is exhausted to the atmosphere.  It would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kelder to include a wet scrubber, as taught in Bailey, because it is a known method of treating exhaust gas from an ALD process and one of ordinary skill in the art would have had 
	The combined references do not teach water at a pressure as claimed; however, Laslo teaches a wet scrubber nozzle system for cleaning a process gas wherein water is sprayed at a pressure of about 0.5 bar ([0022]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include water pressures, as taught in Laslo, because it is a known water pressure for wet scrubber nozzle systems and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the cleaned gas of the combined references with a water pressure as in Laslo.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kelder (US 2009/155590) in view of Ma (Ma et al., Atomic Layer Deposition of Lithium -Based Batteries, Advanced Materials Interfaces, vol. 3 no. 21, 5 September 2016, 1600564, pg. 1-15), Beetstra (Beetstra, Improved Li-Ion Battery Performance by Coating Cathode Nano-Particles using Atomic Layer Deposition, The 12th International Conference on Fluidization, 2007, pg. 369-376) and ‘420 (KR 20140006420) as applied to claims 12-13, 14-16, and 20-21 above, and further in view of King (US 2011/0236575).
	Regarding Claim 22, The combined references do not teach removing the coated material from the vessel; however, King teaches pneumatic convection of particles from ALD reactors is known in the art ([0096]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include pneumatic removal of the particles, as taught in King, because pneumatic removal from ALD reactors is known in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the particles of the combined references with pneumatic removal as taught in King.

Response to Arguments
Applicant’s arguments, see amendments, filed 1/13/2022, with respect to the Section 112 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s arguments, see amendment to recite particles having a Geldart C grouping, filed 1/13/2022, with respect to the previous prior art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection as necessitated by the amendment is made as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TABATHA L PENNY/Primary Examiner, Art Unit 1712